220 F.2d 807
Mary D. SWANK, Appellant,v.CAPITAL TRANSIT COMPANY, a corporation, Appellee.
No. 12372.
United States Court of Appeals. District of Columbia Circuit.
Argued January 14, 1955.
Decided January 27, 1955.

Messrs. Claude L. Dawson and Howard J. McGrath, Washington, D. C., for appellant.
Mr. John P. Arness, with whom Mr. Frank F. Roberson, Washington, D. C., was on the brief, for appellee.
Before BAZELON, FAHY and BASTIAN, Circuit Judges.
PER CURIAM.


1
The facts in this case are so similar to those which were present in Marshall v. Capital Transit Co., 95 U.S. App.D.C. ___, 216 F.2d 636, that we are not justified in reaching a different conclusion. This result is fortified by the fact that on several occasions appellant had alighted on the street pavement, and not on the curb, at the point in question. Furthermore, she was aware that she was making a full step down to the street pavement and not the shorter distance to the top of the curb.*


2
Affirmed.



Notes:


*
 Plaintiff's reliance upon Section 3(o), of Order No. 711 of the Public Utilities Commission of the District of Columbia, F. C. No. 103 (June 19, 1928), is misplaced. This regulation provides in substance that on streets where stopping points have been ordered and authorized by the Commission and indicated by suitable signs no stop shall be made at points other than those indicated. This is not intended to prevent the bus from stopping a short distance out from the curb but to provide against irregular stopping points not authorized and indicated by signs